Citation Nr: 0013443	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there was clear and unmistakable error in the April 
9, 1998, Board decision which denied a rating in excess of 20 
percent for postoperative residuals of a left knee injury 
with ligament strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The moving party had active service from April 1983 to April 
1986.
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 motion from the appellant for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of an April 9, 1998 Board decision that denied a 
rating in excess of 20 percent for post operative residuals 
of a left knee injury with ligament strain.


FINDINGS OF FACT

1.  On April 9, 1998, the Board issued a decision that denied 
a rating in excess of 20 percent for post operative residuals 
of a left knee injury with ligament strain.

2.  The moving party has alleged that the April 9, 1998 
decision was clearly and unmistakably erroneous on the 
grounds that medical evidence dated from May 1997, within 
the constructive possession of the VA, demonstrated that the 
moving party, in addition to laxity of the left knee, had 
arthritis of the left knee, and, pursuant to VAOPGCPREC 23-
97 (July 1, 1997), should have been granted a separate 
evaluation for arthritis of the left knee. 

3.  Medical evidence from May 1997 includes a notation of 
arthritis by history; there was no X-ray or other objective 
medical evidence of record at the time of the April 1998 
Board decision, constructively or otherwise, to demonstrate 
arthritis of the left knee.

4.  The April 1998 Board decision was not undebatably 
erroneous.
 

CONCLUSION OF LAW

The April 9, 1998, Board decision, which denied a rating in 
excess of 20 percent  for post operative residuals of a left 
knee injury with ligament strain, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 1404 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 9, 1998, the Board issued a decision that denied a 
rating in excess of 20 percent for post operative residuals 
of a left knee injury with ligament strain.  In May 1998, the 
appellant filed a motion for reconsideration of the April 
1998 Board decision, which was subsequently denied in January 
1999.  However, the appellant was also informed at that time 
that his correspondence would also be considered as a request 
for revision of the April 1998 Board decision on the grounds 
of clear and unmistakable error (CUE).  In May 1999, the 
Board notified the appellant that, it would not consider his 
motion for reconsideration as a motion for CUE unless he 
affirmatively replied within 60 days.  A response was 
received from the appellant in May 1999, confirming the 
appellant's intent to have his earlier correspondence 
considered as a CUE motion.  Thereafter, the Board forwarded 
a copy of the appellant's CUE motion to his representative 
and provided an opportunity to file written argument.  After 
review of the claims folder, the representative submitted a 
written brief, dated October 1999, in support of the 
appellant's motion for revision of the Board's decision of 
April 9, 1998.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.


38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. - (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board emphasizes that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  

The moving party essentially asserts that the Board failed to 
consider the findings of a May 1997 VA examination, which he 
contends establishes that he had arthritis of his left knee.  
The moving party has characterized the May 1997 examination 
report from the VA Medical Center in Chillicothe, Ohio as 
confirming the presence of arthritis in his left knee.  
Considering that the moving party's left knee disability was 
evaluated under the criteria set forth under Diagnostic Code 
5257, knee, other impairment of, without consideration of 
arthritis, he asserts that he is entitled to a separate 
rating for the arthritis aspect of his disability.  See 
VAOPGCPREC 23-97 (July 1, 1997).

Initially, it appears that any purported VA failure in this 
regard to obtain pertinent records constitutes a mere failure 
in the duty to assist and, thus, is inadequate as a basis for 
CUE.  Nevertheless, the Board will assume arguendo that the 
May 1997 examination report should have been considered in 
the April 1998 decision, see Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), to ascertain whether consideration of such 
evidence would have produced a different result.

The May 1997 examination record was not referenced in the 
April 1998 Board decision.  Past history was reported on a 
page of that examination report.  Item No. 6 set forth adult 
illnesses as left knee injury and "arthritis left knee".  
(Emphasis added).  The Board observes that the examination 
report does not suggest that X-rays were afforded at that 
time.  Notwithstanding, the pertinent section of the 
examination report only reflects history as provided by the 
moving party rather than actual clinical findings.  The Board 
observes further that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence'" of a diagnosis.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
additionally observes that in the section of the May 1997 
examination that set forth diagnostic impressions, the 
examiner, in pertinent part, gave an impression of chronic 
knee pain secondary to old trauma and status post 
meniscectomy left knee, there was no diagnosis or impression 
of arthritis.  

The Board further notes that to warrant the minimum 
compensable rating for degenerative or osteoarthritis, 
arthritis must be confirmed by X-ray studies.  38 U.S.C.A. 
1155 (West 1991 & Supp. 1997); 38 C.F.R. 4.71a, Diagnostic 
Codes 5003, 5010 (1997).  There is no X-ray evidence of 
arthritis or any suggestion that X-rays were available that 
would confirm the presence of such pathology.  Thus, the 
record, even as supplemented by May 1997 examination report, 
lacks fundamental evidentiary support for the presence of 
arthritis.  Consequently, the directives of VAOGPREC 23-97 
are not for application. 

While not raised by the veteran, the Board notes that the 
relevant medical evidence showed that his service-connected 
left knee disability was manifested by instability, 
subluxation and limitation of motion.  That evidence included 
a September 1994 VA orthopedic examination, which revealed a 
history of some intermittent instability but none at the time 
of the examination and essentially normal range of motion (0 
to 130 degrees; see 38 C.F.R. § 4.71, Plate II), and an 
October 1996 VA orthopedic examination, which showed a loss 
of 10 degrees of extension, anterior subluxation, and some 
lateral instability.  The veteran's rating was 20 percent, 
which would have taken into account the loss of extension 
(minus 10 degrees is 10 percent under 38 C.F.R. § 4.71a, Code 
5261) and mild subluxation and instability (10 percent under 
38 C.F.R. § 4.71a, Code 5257).  While the October 1996 
examiner did not classify the degree of instability, since 
the earlier examination showed no instability and the later 
examination showed "some lateral" instability, it was not 
undebatable error to conclude that the 20 percent rating was 
consistent with the overall disability picture that was 
shown.  While there may have been a failure in the duty to 
assist by not ordering another examination to specify the 
degree of instability and subluxation present, the Court has 
held that a breach of the duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete rather than an incorrect record.  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  Thus, as far as separate 
ratings for instability/subluxation (Code 5257) and 
limitation of extension (Code 5261) are concerned, while 
instability/subluxation and limitation of motion are indeed 
different manifestations of the same injury (see  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), wherein the Court held 
that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," without violating the rule against pyramiding), 
the 20 percent rating is not undebatably inconsistent with 
the degree of disability shown.  That is, the result would 
not have been manifestly different but for not granting 
separate 10 percent ratings.

The veteran has also argued that the Board failed to consider 
all of his left knee scars; he claims that he had seven scars 
rather than the two scars noted in the decision.  The VA 
examinations noted above did indicate two scars but, more 
importantly, there is no medical evidence of an objectively 
tender or painful scar.  Thus, a separate rating under 
38 C.F.R. § 4.118, Code 7804 was not indicated.      
 
In conclusion, the Board finds no obvious or nondebatable 
error in the April 9, 1998 Board decision which, if righted, 
would have changed the outcome of the decision.  38 C.F.R. 
§ 20.1404(b).  See Russell v. Principi, 3 Vet. App. 310 
(1992). See also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Consequently, the motion must be denied.


ORDER

The motion for revision of the April 9, 1998 Board decision 
on the grounds of CUE is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

